MEMORANDUM **
Ramon Ylagan Lising, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s decision denying Lising’s application for a waiver of inadmissibility under section 237(a)(1)(H) of the Immigration and Nationality Act. We have jurisdiction under 8 U.S.C. § 1252 to review the statutory eligibility elements of a waiver of inadmissibility under section 237(a)(1)(H). See San Pedro v. Ashcroft, 395 F.3d 1156, 1157 (9th Cir.2005). Reviewing de novo, Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1009 (9th Cir.2005), we deny the petition for review.
The agency correctly found Lising to be statutorily ineligible for a waiver of inadmissibility under section 237(a)(1)(H) because he did not have a qualifying relative at the time of the immigration judge’s decision. See Kalezic v. INS, 647 F.2d 920, 922 (9th Cir.1981) (holding that “the critical date [for a waiver of inadmissibility under section 237(a)(1)(H)] is the date of the Immigration Judge’s decision.”). Lising’s contention that he merited relief in the exercise of discretion is unavailing because his inability to establish statutory eligibility is dispositive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.